DETAILED ACTION

Claims 1-9 are pending. Claims 1-9 have been amended. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 01/18/2022, for the non-final office action mailed on 10/18/2021.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
 Applicant argues prior art does not teach the “parameter ID identifies test data,” see applicant’s remarks pp. 6-7. Examiner respectfully disagrees as Akiyama shows in paragraph [0069] the parameter association table associating input data specified by API-ID (i.e., test data) with a parameter ID. Furthermore, Akiyama teaches multiple tables see Akiyama FIG. 11-13 showing parameter ID associated with different API-ID (i.e., test data).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 2 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akiyama et al. (US-PGPUB-NO: 2008/0040732 A1) hereinafter Akiyama.

As per claim 1, Akiyama teaches an information processing apparatus comprising: at least one memory storing instructions (“The storage unit 12 includes a local memory used for executing the program in conjunction with the control unit 11, a large-capacity bulk storage, and a cache memory used for efficiently searching the bulk storage,” see Akiyama paragraph [0042]), a plurality of test data management tables for a plurality of respective methods to manage test data corresponding to each of the plurality of respective methods for automating a GUI (Graphical User Interface) operation (“Various data related to the operation of the test tool 10 is stored in a test information database 110. The test information database 110 is not limited to a specific form, and may be DB2.RTM., various XML databases, or the like. An API test control unit 120 cooperates with each of the units, which will be described later, to control the whole test tool 10, and properly reads/writes the data in the test information database 110,” see Akiyama paragraph [0047], where the test information database is interpreted as the test data management tables which interacts with APIs); and a test pattern table for managing a plurality of test patterns, each of the test patterns defining a combination of a tool supporting at least some of the plurality of methods, a parameter ID identifying any of the test data or a parameter value, and a GUI application of a test target system (see Akiyama paragraph [0069], showing a parameter association table which indicates the data inputted (i.e. test data) along with parameter ID  associated with said data); and at least one processor configured to execute the instructions to: receive a designation of a first test pattern from among the plurality of test patterns (“At Step S105, the test tool 10 displays that it accepts a selection of a scenario to be tested,” see Akiyama paragraph [0062]); acquire, as the parameter value, relevant test data from the plurality of test data management tables based on the parameter ID defined in the first test pattern, when the parameter ID identifies the test data (“Specifically, it reads the association data stored at the registration processing upon execution (Step S155) or at the registration processing upon completion (Step S200), both of which will be described later. The association data is stored in a parameter association table 50 of FIG. 12, for example. The parameter association table 50 indicates that the input data specified by an API-ID, a parameter class, and a parameter ID is associated (identical) with the data specified by an associated API-ID, an associated parameter class, and an associated parameter ID,” see Akiyama paragraph [0069]); and execute a test on the GUI application defined in the first test pattern by the tool defined in the first test pattern using the parameter value (“At Step S170, the test tool 10 receives input indicating that the API is to be executed. Upon receiving this input, the processing proceeds to Step S175. At Step S175, the test tool 10 calls and executes the API based on the set input data,” see Akiyama paragraphs [0075-0076]).

As per claim 2, Akiyama teaches wherein the parameter ID includes a first test data ID for identifying a first combination of a first method of the plurality of methods and the test data, and each of the plurality of test data management tables is associated with the first test data ID and the test data (“Specifically, scenario, sequence, IDs for identifying the respective APIs, input and output classes of the parameters, parameter IDs, and parameter values are stored in an API registration table 40 of FIG. 11, for example,” see Akiyama paragraph [0085], where the IDs to identify the APIs is interpreted as the test data ID which is used to ID the APIs, input/output classes of parameters, parameter IDs and parameter values and API-ID 0001 in FIG. 11 is interpreted as the first data ID), and wherein the at least one processor further configured to execute the instructions to specify a table corresponding to the method identified by the first test data ID from among the plurality of test data management tables and acquires, as the parameter value, the test data associated with the first test data ID from the specified table (“Specifically, it acquires a pattern, input parameter IDs, and parameter values corresponding to the ID of the API to be confirmed from the error pattern table 60,” see Akiyama paragraph [0109]).

As per claim 6, Akiyama teaches wherein the table is a first table, the at least one processor is further configured to execute the instructions to; receive a second combination of the test data and a second method of the plurality of methods; and issue a second test data ID for identifying the second combination, specify a second table corresponding to the second method from among the plurality of test data management tables, and registers the second test data ID and the test data in association with each other in the specified second table (“Specifically, scenario, sequence, IDs for identifying the respective APIs, input and output classes of the parameters, parameter IDs, and parameter values are stored in an API registration table 40 of FIG. 11, for example,” see Akiyama paragraph [0085], where the IDs to identify the APIs is interpreted as the test data ID which is used to ID the APIs, input/output classes of parameters, parameter IDs and parameter values and API-ID 0002 in FIG. 11 is interpreted as the second test data ID).

As per claim 7, Akiyama teaches wherein the at least one processor further configured to execute the instructions to receives a third combination of the tool, the parameter ID, and the GUI application (“Specifically, scenario, sequence, IDs for identifying the respective APIs, input and output classes of the parameters, parameter IDs, and parameter values are stored in an API registration table 40 of FIG. 11, for example,” see Akiyama paragraph [0085], where the IDs to identify the APIs is interpreted as the test ; and generate a second test pattern defining the third combination and register the second test pattern in the test pattern table (“Specifically, registered scenarios are displayed as a list, as shown in Screen 1 of FIG. 14, for example. In this step, registration of a scenario which is tested for the first time may be accepted. By registering the scenario accepted by an input form (not shown), it will appear on the list at the next execution,” see Akiyama paragraph [0062]).
 
As per claim 8, this is the method claim to apparatus claim 1. Therefore, it is rejected for the same reasons as above.

As per claim 9, this is the computer readable medium claim to apparatus claim 1. Therefore, it is rejected for the same reasons as above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US-PGPUB-NO: 2008/0040732 A1), in further view of Enokido et al. (US-PAT-NO: 6,243,835 B1) hereinafter Enokido.

As per claim 3, Akiyama teaches the parameter ID is either the first test data ID or a setting value ID for identifying the setting value, and the at least one processor is further configured to execute the instructions to; acquire, as the parameter value (“Specifically, it acquires a pattern, input parameter IDs, and parameter values corresponding to the ID of the API to be confirmed from the error pattern table 60,” see Akiyama paragraph [0109]).
Akiyama does not explicitly teach wherein the at least one memory further stores a setting value management table associating a setting value used for setting processing in the test target system with the test pattern, the setting value associated with the first test pattern from the setting value management table when the parameter ID is the setting value ID. However, Enokido teaches wherein the at least one memory further storing a setting value management table associating a setting value used for setting processing in the test target system with the test pattern (“FIG. 15 shows an example of definition of the standard test item INI file. The standard test item INI file is a file describing detailed setting for ones of generation patterns, which allows further detailed setting. This file is customized to the characteristics of the project. The file format of this file includes "[pattern name]" and "pattern detail=" defined as a branch condition or detailed setting thereof,” see Enokido [column 9, lines 16-22]), the setting value associated with the first test pattern from the setting value management table when the parameter ID is the setting value ID (“In the illustrated example, he "[pattern name]" shows that detailed setting should be performed for ACTION which is designated as a generation pattern name in part of the test configuration INI file shown in FIG. 13, while the "pattern detail=" in this example sets detailed setting for each of the actions of a group transition (GRP), a database update (DBU), a preceding page (BFR), and a next page (NXT),” see Enokido [column 9, lines 22-29]).
Akiyama and Enokido are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Akiyama’s teaching of testing a scenario that sequentially executes a plurality of APIs by means of graphical user interfaces being used with Enokido’s teaching of generating test specifications for testing an application program in development based on design 

As per claim 4, Akiyama modified with Enokido teaches wherein the at least one processor is further configured to execute the instructions to receive a designation of the setting processing based on workflow information defining a processing order of the setting processing and the test by the first test pattern (“At Step S605, the test tool 10 reads the sequence data of the APIs stored at the registration processing upon completion described above. Thereby, all the APIs executed in the specified scenario are extracted,” see Akiyama paragraph [0117]); acquire the setting value from the setting value management table based on the setting processing (“In the illustrated example, he "[pattern name]" shows that detailed setting should be performed for ACTION which is designated as a generation pattern name in part of the test configuration INI file shown in FIG. 13, while the "pattern detail=" in this example sets detailed setting for each of the actions of a group transition (GRP), a database update (DBU), a preceding page (BFR), and a next page (NXT),” see Enokido [column 9, lines 22-29]) and (“At Step S610, the test tool 10 reads API definition data (data regarding a call format of the APIs extracted from the API definition file read by the API parsing unit 130 of FIG. 3). Thereby, the call format (such as a type of I/O data and a description method) of the APIs extracted at Step S605 can be comprehended and described,” see Akiyama paragraph [0118]); execute the setting processing on the test target system using the setting value (“At Step S620, the test tool 10 generates the source code used as the sample of the application based on the sequence data, the API definition data, and the association data,” see Akiyama paragraph [0120]); and receive a designation of the first test pattern defined in the workflow information after the execution of the setting processing This file is customized to the characteristics of the project. The file format of this file includes "[pattern name]" and "pattern detail=" defined as a branch condition or detailed setting thereof,” see Enokido [column 9, lines 16-22]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US-PGPUB-NO: 2008/0040732 A1), in further view of Thomson (US-PGPUB-NO: 2018/0373620 B1).

As per claim 5, Akiyama does not teach wherein the plurality of test data management tables include a first test data management table for managing, as the test data, structural data corresponding to a first method from among the plurality of methods and a second test data management table for managing, as the test data, unstructural data corresponding to a second method among the plurality of methods. However, Thomson teaches wherein the plurality of test data management tables (“The input data 112 can be a machine-readable description of the one or more templates, the test data, and/or other data,” see Thomson paragraph [0044]) include a first test data management table for managing, as the test data, structural data corresponding to a first method from among the plurality of methods (“In some implementations, a first portion of the input data 112 can be received in a structured machine-readable format,” see Thomson paragraph [0044]) and a second test data management table for managing, as the test data, unstructured data corresponding to a second method among the plurality of methods (“a second portion of the input data 112 can be received in an unstructured machine-readable format,” see Thomson paragraph [0044]).
Akiyama and Thomson are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Akiyama’s teaching of testing a scenario that sequentially executes a plurality of APIs by means of graphical user interfaces being used with Thomson’s teaching of generating tool specific test files from generic test data and generating scripts that facilitates execution of tasks within different run-time environments that utilize different languages and/or different syntax to incorporate the use of structural and unstructural data to facilitate testing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Lee et al. (US-PGPUB-NO: 2015/0339213 A1) teaches testing an application system having one or more graphical user interfaces by automating interactions with the GUIs of the application system under test.
 Leclair et al. (US-PGPUB-NO: 2013/0232474 A1) teaches a test script which includes instructions to emulate user interface interactions. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193